UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4010



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NATHANIEL PRINCE KIRK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Robert J. Conrad, Jr.,
Chief District Judge. (5:04-cr-00055)


Submitted:   September 26, 2007           Decided:   November 8, 2007


Before MICHAEL, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor M. Fuller, FULLER & BARNES, LLP, Charlotte, North Carolina,
for Appellant. Gretchen C. F. Shappert, United States Attorney,
Charlotte, North Carolina, Amy E. Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Prince Kirk pled guilty pursuant to a plea

agreement    to   armed   bank   robbery,   in   violation   of   18   U.S.C.

§ 2113(d) (2000), and using, carrying, brandishing and discharging

a firearm during and in relation to a crime of violence, in

violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2007).            In the

plea agreement, the parties agreed not to seek any Sentencing

Guidelines enhancements under Chapter Two with the exception of

several not relevant to this appeal. The plea agreement also noted

there was a statutory consecutive sentence of not less than five

years’ imprisonment for the firearm charge.           At sentencing, the

district court imposed two Chapter Two enhancements that raised

Kirk’s offense level.      The court also imposed a seven-year minimum

sentence for the firearm conviction based on the finding that Kirk

brandished the weapon. Kirk claims the plea agreement was violated

as a result of these actions by the district court.               Finding no

error, we affirm.

            Because plea agreements are interpreted as contracts, the

Government is held only to promises that it actually made to the

defendant.    See United States v. Peglera, 33 F.3d 412, 413 (4th

Cir. 1994); United States v. Fentress, 792 F.2d 461, 464 (4th Cir.

1986).   Neither the sentencing court nor the Probation Office is

bound by the terms of the plea agreement.           Rather, the court may

impose any sentence it finds appropriate within the guidelines


                                   - 2 -
range and may consider the results of the presentence investigation

report   (“PSR”)     together   with   any   relevant   information   in

determining the sentence.       See United States v. Gordon, 61 F.3d

263, 268 (4th Cir. 1995).       Because the plea agreement stated that

the sentence was determined at the district court’s discretion and

that the court could consider any relevant information, the court

could consider the enhancements noted but not applied in the PSR.

Id. at 266-68.     By accepting the plea agreement, Kirk left open the

possibility that the court could consider Chapter Two enhancements

and an increased statutory seven-year sentence for the firearm

conviction even if the Government did not advocate for enhancements

or the increased statutory minimum sentence.        Kirk also declined

the opportunity to withdraw his guilty plea after learning that if

found guilty at trial, he faced an even longer sentence.

          Accordingly, we affirm the convictions and sentence.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                   - 3 -